                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                   at LEXINGTON

Civil Action No. 17-458-HRW

JULIE PATTERSON,                                                                    PLAINTIFF,

v.                        MEMORANDUM OPINION AND ORDER


NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL SECURITY,                                           DEFENDANT.


       Plaintiff has brought this action pursuant to 42 U.S.C. §405(g) to challenge a final

decision of the Defendant denying Plaintiff's application for disability insurance benefits and

supplemental security income benefits. The Court having reviewed the record in this case and

the dispositive motions filed by the parties, finds that the decision of the Administrative Law

Judge is supported by substantial evidence and should be affirmed.

              I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff filed her current application for disability insurance benefits and supplemental

security income benefits in July 2012, alleging disability beginning on November 21, 2004, due

to mental impairments as well as physical injuries sustained in a work-related injury in 2004 (Tr.

457). This application was denied initially, on reconsideration and by an Administrative Law

Judge. However, the Appeal's Council granted Plaintiff's request for a review and remanded the

matter to Administrative Law Judge Bonnie Kittinger ("ALJ") for further consideration. The

ALJ convened a video hearing wherein Plaintiff, accompanied by counsel, testified. At the

hearing, Linda Taber, a vocational expert (hereinafter "VE"), also testified.

       At the hearing, pursuant to 20 C.F.R. § 416.920, the ALJ performed the following five-
step sequential analysis in order to determine whether the Plaintiff was disabled:

        Step 1: If the claimant is performing substantial gainful work, he is not disabled.

       Step 2: If the claimant is not performing substantial gainful work, his impairment(s) must
       be severe before he can be found to be disabled based upon the requirements in 20 C.F.R.
       § 416.920(b).

       Step 3: If the claimant is not performing substantial gainful work and has a severe
       impairment (or impairments) that has lasted or is expected to last for a continuous period
       of at least twelve months, and his impairments (or impairments) meets or medically
       equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
       claimant is disabled without further inquiry.

       Step 4: If the claimant's impairment (or impairments) does not prevent him from doing
       his past relevant work, he is not disabled.

       Step 5: Even if the claimant's impairment or impairments prevent him from performing
       his past relevant work, if other work exists in significant numbers in the national
       economy that accommodates his residual functional capacity and vocational factors, he is
       not disabled.


       The ALJ issued a decision finding that Plaintiff was not disabled. Plaintiff was 30 years

on her alleged onset of disability. She attended three years of college (Tr. 458). Her past

relevant work experience consists of work as a registered nurse (Tr. 457).

       At Step 1 of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since the alleged onset date of disability (Tr. 20).

       The ALJ then determined, at Step 2, that Plaintiff suffers from disorders of the spine,

disorders of the joints including a right shoulder injury resulting in a winged scapula, which he

found to be "severe" within the meaning of the Regulations (Tr. 20-21).

       At Step 3, the ALJ found that Plaintiffs impairments did not meet or medically equal any

of the listed impairments (Tr. 21). In doing so, the ALJ specifically considered Listing 1.04 (Tr.



                                                  2
22).

        The ALJ further found that Plaintiff could not return to her past relevant work (Tr. 30)

but determined that she has the residual functional capacity ("RFC") to perform light work with

the following limitations:

               lift and carry 20 pounds occasionally and 10 pounds frequently;

               stand and walk for about six hours and sit for about six hours in an

               eight-hour workday; occasionally push or pull with her dominant

               right upper extremity; occasionally crawl and frequently stoop,

               kneel, and crouch, but never climb ladders, ropes, or scaffolds;

               frequently reach overhead with her left upper extremity and

               occasionally reach overhead, laterally, and in front with her right

               upper extremity ; frequently handle and finger objects with her

               right upper extremity; and avoid even moderate exposure to

               vibration, the use of moving machinery, and unprotected heights.



(Tr. 22).

        The ALJ finally concluded that these jobs exist in significant numbers in the national and

regional economies, as identified by the VE (Tr. 28).

        Accordingly, the ALJ found Plaintiff not to be disabled at Step 5 of the sequential

evaluation process.

        The Appeals Council denied Plaintiff's request for review and adopted the ALJ's decision

as the final decision of the Commissioner. Plaintiff thereafter filed this civil action seeking a


                                                  3
reversal of the Commissioner's decision. Both parties have filed Motions for Summary

Judgment [Docket Nos. 14 and 16] and this matter is ripe for decision.

                                           II. ANALYSIS

       A.      Standard of Review

       The essential issue on appeal to this Court is whether the ALJ' s decision is supported by

substantial evidence. "Substantial evidence" is defined as "such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a

whole and must take into account whatever in the record fairly detracts from its weight. Garner

v. Heckler, 745 F.2d 383, 387 (6 1h Cir. 1984). If the Commissioner's decision is supported by

substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524, 535 (61h Cir. 1981), cert. denied, 461 U.S. 957 (1983). "The court may

not try the case de nova nor resolve conflicts in evidence, nor decide questions of credibility."

Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6 1h Cir. 1988).

Finally, this Court must defer to the Commissioner's decision "even if there is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial

evidence supports the conclusion reached by the ALJ." Key v. Callahan, 109 F.3d 270, 273 (6th

Cir.1997).

       B.      Plaintiff's Contentions on Appeal

       Plaintiff argues that the RFC is not based upon substantial evidence. Specifically, she

maintains that the ALJ improperly concluded that she retained the ability to use her right hand to

flift and carry 20 pounds occasionally and 10 pounds frequently; frequently reach overhead with her

left upper extremity and occasionally reach overhead, laterally, and in front with her right upper


                                                   4
extremity; and frequently handle and finger objects with her right upper extremity.

       When evaluating medical opinions, an ALJ considers numerous factors, including

whether the physician examined the claimant, whether the doctor treated the claimant, the

evidence the doctor presents to support his or her opinion, whether the doctor's opinion is

consistent with the record as a whole, and the doctor's specialty. 20 C.F.R. § 416.927©.

Generally, a treating physician's opinion is entitled to more weight and an ALJ must give

good reasons for discounting the opinion. 20 C.F.R. §§ 416.902, 416.927(c)(2); See also,

Gayheart v. Comm'r ofSoc. Sec., 710 F.3d 365, 376 (6th Cir. 2013). An examining physician's

opinion, however, is not entitled to any special deference or consideration. Smith v. Comm'r of

Soc. Sec., 482 F.3d 873, 876 (6th Cir. 2007). Moreover, an ALJ may discount a physician's

opinion, treating or otherwise, when the physician does not provide objective medical evidence

to support his or her opinion or if the doctor's opinion is inconsistent with the record as a whole.

20 C.F.R. § 416.927( c). In addition, although a physician's opinion about what a claimant can

still do or the claimant's restrictions may be relevant evidence, such opinions are not

determinative because the ALJ has the responsibility of assessing the claimant's RFC. 20 C.F.R.

§§ 416.912(b)(2), 416.913(b)(6), 416.927(d)(2), 416.945(a)(3), 416.946( c).

       In the decision, the ALJ states that she relied upon the following medical evidence in

fashioning the RFC. First, the largely unremarkable findings on diagnostic imaging and testing

(x-rays, MRis, EMGs/nerve conduction studies)--other than some evidence of a rotator cuff tear

in 2005-with multiple doctors concluding that they failed to account for Plaintiffs continued

physical complaints (Tr. 25-27, 29; see Tr. 529-31, 565, 578, 582, 593-99, 602, 614-15, 661,

665-66). Also, the opinions of two state agency physicians, both of whom indicated that Plaintiff


                                                  5
retained abilities consistent with a range of light work, including the ability to occasionally reach

in all directions with her right arm (Tr. 30; see Tr. 120-22, 152-55). Additionally, multiple

physical examinations in which Plaintiff was noted to have good bilateral grip strength and

grossly normal neurological functioning in her upper extremities (Tr. 25-27; see Tr. 514, 527-28,

568, 605; see also Tr. 562, 576, 579-80, 632-33). Finally, scant evidence of complaints of, or

treatment for, shoulder pain in Plaintiffs more recent primary care records (Tr. 28-29; see Tr.

751-63, 780-88, 795-809, 820-37). This is substantial evidence in support of the ALJ's RFC.

       Moreover, the ALJ pointed to evidence in the record of Plaintiffs exaggeration of her

symptoms. At least three physicians, including her primary care physician, noted symptom

magnification and malingering (Tr. 560, 532, 519-529). Given this pall cast upon her credibility,

the ALJ reasonable gave little weight to opinions based upon Plaintiffs subjective complaints.

       Plaintiff finally argues that the ALJ "ignored" the evidence which supports her claim of

further restrictions in the RFC. A review of the hearing decision, however, establishes that the

ALJ throughly reviewed the record and weighed the evidence according to the Regulations.

There is no indication that the ALJ cherry-picked the record. Rather, the ALJ incorporated only

those limitations which he or she finds to be credible. See Casey v. Secretary of Health and

Human Services, 987 F.2d 1230, 1235 (61h Cir. 1993).

       "The substantial-evidence standard is met if a 'reasonable mind might accept the relevant

evidence as adequate to support a conclusion."' Blakely v. Comm 'r ofSoc. Sec., 581 FJd 399,

406 (6th Cir. 2009) (citation omitted).


       In conducting a review, we will not try the case de novo, resolve conflicts in
       evidence, or decide question of credibility. Instead, we consider the ALJ's


                                                  6
       decision determinative if there is such relevant evidence as a reasonable mind
       might accept as sufficient to support the ALJ' s conclusion. The substantial
       evidence standard is less exacting than the preponderance of the evidence
       standard. If the ALJ' s decision is supported by substantial evidence, then reversal
       would not be warranted even if substantial evidence would support the opposite
       conclusion.


Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007) (citations and internal quotation marks

omitted).

       To the extent that Plaintiff suggests that this evidence is open to another interpretation

that favors her claim, the Court is not permitted to reweigh the evidence in this fashion. If the

Commissioner's decision denying benefits is supported by substantial evidence, as it is here, the

Court must affirm that decision. Longworth v. Commissioner ofSocial Security, 402 F.3d 591,

595 (6th Cir. 2005). Even if substantial evidence exists to support Plaintiff's claim, the Court

should still affirm the Commissioner's decision because it is supported by substantial evidence.

Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001); see also Smith v. Chater, 99 F.3d 780, 782

(6th Cir. 1996) (even if the Court would have decided the matter differently than the ALJ, if

substantial evidence supports the ALJ's decision, it must be affirmed.).

                                       III. CONCLUSION

       The Court finds that the ALJ' s decision is supported by substantial evidence on the

record. Accordingly, it is HEREBY ORDERED that the Plaintiff's Motion for Summary

Judgment be OVERRULED and the Defendant's Motion for Summary Judgment be

SUSTAINED. A judgment in favor of the Defendant will be entered contemporaneously

herewith.        ~

       This   J!._   day of November, 2018.

                                                                       Signed By:
                                                  7
                                                                       Hena R. Wllbolt. Jr.
                                                                       United States District Judge
